Citation Nr: 0935754	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-25 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1964 
and from March 1976 to September 1999.

This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Veteran contends that service connection for bilateral 
hearing loss is warranted because of noise exposure in 
service.  In his written statements and in statements to 
mental health professionals, he has consistently reported 
that he was exposed to loud noises, including jet aircraft 
engine noise, in service.  Service treatment records show a 
diagnosis of moderate hearing loss in the left ear in an 
April 1992 service examination report.  Specifically, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
20
LEFT
30
30
20
25
25

However, the Veteran denied hearing loss in an April 1998 
Report of Medical History.  There is no service separation 
examination of record.  

The Veteran retired from active duty in September 1999 and 
filed a claim for left ear hearing loss less than one year 
later.  He underwent a VA audiology examination in May 2001; 
however the results were deemed unreliable.  He underwent 
another VA audiology examination in June 2001, which were 
considered reliable.  On the authorized audiological 
evaluation in June 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
15
30
LEFT
15
25
15
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  Significantly, the diagnosis was mild 
high frequency sensorineural hearing loss above 3000 Hertz in 
both ears.

On an audiological evaluation in November 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
40
55
LEFT
45
55
50
55
55

Speech recognition scores were not provided.

In June 2004 the Veteran underwent another private audiogram, 
which revealed "bilateral sensorineural hearing loss worse 
in the high frequencies" with 92 percent speech 
discrimination in the right ear and 84 percent speech 
discrimination in the left ear.  A July 2004 VA audiological 
examination found that hearing was within normal limits in 
both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
25
25
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The claims folder was not available to 
the examiner.

A November 2008 VA treatment record noted that hearing 
evaluation results suggested a mild sensorineural hearing 
loss in the right ear and a mild to moderate sensorineural 
hearing loss in the left ear with good speech discrimination 
bilaterally.

An April 2009 VA audiological examination found pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
25
30
40
LEFT
40
45
35
40
50

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 72 percent in the left ear.  The 
audiologist reviewed the claims folders and concluded that it 
was not likely that military noise exposure cause the 
Veteran's bilateral hearing loss because his hearing loss was 
normal for VA purposes in 2001.

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels of above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the 
April 1992 service examination showed left ear hearing loss 
and the hearing evaluations since June 2001 showed bilateral 
hearing loss. 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

In this case, the Veteran reported within one year of service 
that his hearing acuity had decreased.  The subsequent June 
2001 VA audiology report showed bilateral hearing loss, 
albeit not disabling under 38 C.F.R. § 3.385.  Thereafter, VA 
and private medical evidence, including a November 2003 
audiology examination, a June 2004 private audiology report, 
and an April 2009 VA audiology evaluation, showed that he met 
the standards for VA impaired hearing disability.  

The Veteran has stated that he did not have significant noise 
exposure after service as his job was as a chaplain.  In 
addition to the documented post-service treatment records, 
the evidence includes testimony from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In support of his claim, the Veteran submitted a June 2004 
opinion from a private physician which provides sufficient 
evidence of link between his current bilateral hearing 
disability and service.  The physician reviewed the results 
of the November 2003 and June 2004 audiograms and noted the 
Veteran's history of jet engine noise exposure in service.  

He also noted that the Veteran's hearing loss was "probably 
related to a major degree with noise exposure."  He 
concluded that the current bilateral hearing loss "may well 
be related to noise exposure in the service and certainly the 
tinnitus is related to the sensorineural hearing loss."  The 
Veteran's tinnitus is service-connected.   

The evidence weighing against the claim includes the April 
2009 VA audiology examination report, which concluded that 
hearing loss was "not likely" caused by active duty noise 
exposure since the Veteran's hearing was "normal" in 2001.  
The examiner also noted "normal" hearing in service.  
However, while neither the 1992 nor the 2001 audiometric 
testing showed disabling hearing loss for VA purposes, both 
tests showed some hearing loss under the standard set out in 
Hensley.  The examiner did not comment on the fact that the 
service treatment records, as well as the VA audiology report 
less than two years after service, showed some hearing loss. 

Given the positive private medical opinion and the troubling 
references to "normal" hearing in the April 2009 negative 
VA medical opinion with respect to the etiology of the 
Veteran's hearing loss, the Board finds that the evidence is 
at least in equipoise on the question of whether the 
Veteran's bilateral hearing loss was incurred in service.  

He has repeatedly asserted that he had noise exposure and 
acoustic trauma in service, and his service records 
corroborate that account as he served in the United States 
Air Force.  Further, the medical opinion prepared by an 
audiologist who performed his own examination of the Veteran 
and reviewed a post-service audiogram supports the claim in 
that he identified a relationship between hearing loss and 
service.  

Applying the benefit of the doubt rule, the Board concludes 
that bilateral hearing loss was incurred in service.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).  
Accordingly, service connection is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


